Order, Supreme Court, New York County (Stephen Crane, J.), entered on or about June 2, 1995, which granted plaintiff’s motion to renew its prior motion to restore this action to the trial calendar and, upon renewal, restored the action to the trial calendar, unanimously affirmed, with costs.
The IAS Court properly exercised its discretion in restoring the case to the trial calendar, since the requirements of 22 NYCRR 202.21 (f) were satisfied. Defendant’s contention that plaintiff made a "deliberate and knowing misrepresentation” to the court is unsubstantiated. Finally, we note that the IAS Court, in its prior order, dated January 6, 1995, clearly gave plaintiff the option of moving once again to restore this case to *427the calendar. Concur—Ellerin, J. P., Rubin, Nardelli, Tom and Mazzarelli, JJ.